                        Case 3:20-cv-00013-DHB-BKE Document 11 Filed 09/14/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  DAVID JAMAL WALKER,

                                          Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 320-013
                                                                                                     (Formerly CR 317-005)
                  UNITED STATES OF AMERICA,

                                           Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated September 14, 2020, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, Respondent's Motion to Dismiss

                    Petitioner's motion filed pursuant to 28 U.S.C. § 2255 is GRANTED and Petitioner's said motion is

                    hereby DISMISSED. Furthermore, Petitioner is denied a certificate of appealability in this case and

                    Petitioner is not entitled to appeal in forma pauperis. Judgment is hereby entered in favor of

                    Respondent and this civil action stands CLOSED.




            09/14/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
